Citation Nr: 1016746	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  05-25 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for peripheral 
neuropathy of the left and right upper arm and hand, to 
include as secondary to systemic lupus erythematosis.

3.  Entitlement to service connection for degenerative disc 
disease of C4-C5 and C5-C6.

4.  Entitlement to service connection for L5-S1 disc space 
narrowing and spondylolisthesis of the lumbar spine.

5.  Entitlement to an evaluation in excess of 10 percent 
disabling for systemic lupus erythematosis.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to 
September 1971 and from February 2003 to September 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2004, April 2005, and August 
2006 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.

In November 2008, the Veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

This case was previously before the Board in January 2009 
when it was remanded for further development.  

The issues of entitlement to service connection for bilateral 
hearing loss and entitlement to an evaluation in excess of 10 
percent disabling for systemic lupus erythematosis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The evidence does not relate any peripheral neuropathy of 
the left and right upper arm and hand to the Veteran's 
service or to any aspect thereof and does not reveal that it 
is proximately due to or aggravated by any service-connected 
disability.

2.  The evidence shows that the Veteran's current 
degenerative disc disease of C4-C5 and C5-C6 is not related 
to the Veteran's military service.

3.  The competent evidence is at least in equipoise regarding 
whether the Veteran's L5-S1 disc space narrowing and 
spondylolisthesis of the lumbar spine was permanently 
aggravated by the Veteran's in-service back injury.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the left and right upper arm and 
hand was not incurred in, or aggravated by, active military 
service and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2009).

2.  Degenerative disc disease of C4-C5 and C5-C6 was not 
incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2009).

3.  L5-S1 disc space narrowing and spondylolisthesis of the 
lumbar spine was incurred in or permanently aggravated by the 
Veteran's active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, where a Veteran served 90 days or more, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such diseases shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service. This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

In addition to the elements of direct service connection, 
service connection may also be granted on a secondary basis 
for a disability if it is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the Veteran.

A.  Peripheral Neuropathy of the Left and Right Upper Arm and 
Hand

The Veteran seeks entitlement to service connection for 
peripheral neuropathy of the left and right upper arm and 
hand, to include as secondary to systemic lupus 
erythematosis.  The Veteran contends that the condition is 
related to his service-connected systemic lupus 
erythematosis.  The Veteran's service treatment records do 
not reveal any complaint, diagnosis, or treatment for any 
peripheral neuropathy.

The Veteran's post-service treatment records reveal that the 
Veteran was diagnosed with neuropathy in October 2004.  
However, no extremity was identified as being affected.  In 
May 2005 the Veteran was diagnosed with lower limb peripheral 
neuropathy.

In March 2009 the Veteran was afforded a VA Compensation and 
Pension (C&P) examination.  After examination the examiner 
noted that the Veteran was diagnosed with and treated for 
carpal tunnel syndrome and that the Veteran did not have any 
peripheral neuropathy of the upper extremities.

The Board finds that entitlement to service connection for 
peripheral neuropathy of the left and right upper arm and 
hand is not warranted.  The Veteran's service treatment 
records do not reveal any complaint, diagnosis, or treatment 
for any peripheral neuropathy.  The Veteran's post-service 
treatment records do not reveal any diagnosis of any upper 
extremity peripheral neuropathy and there is no medical 
evidence indicating that any peripheral neuropathy of the 
left and right upper arm and hand may be related to the 
Veteran's active service or to the Veteran's systemic lupus 
erythematosis.  As such, entitlement to service connection 
for peripheral neuropathy of the left and right upper arm and 
hand, to include as secondary to systemic lupus 
erythematosis, is denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the Veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Degenerative Disc Disease of C4-C5 and C5-C6

The Veteran seeks entitlement to service connection for 
degenerative disc disease of the C4-C5 and C5-C6.

The Veteran's service treatment records from his first period 
of active service do not reveal any complaint, diagnosis or 
treatment for any neck condition.  In February 2003, during 
the Veteran's second period of active service the Veteran was 
diagnosed with chronic neck strain.  In May 2003 the Veteran 
was noted to have moderate pain and restriction of range of 
motion in all directions especially to the left with mild to 
moderate tenderness in his neck.  The Veteran was diagnosed 
with neck pain with restriction of range of motion and 
probable underlying degenerative joint disease.  A physical 
evaluation board report dated in May 2003 diagnosed the 
Veteran with chronic neck pain.

The Veteran's post service treatment after the Veteran's 
first period of service reveal that the Veteran was diagnosed 
with degenerative disc disease at C4-C5 and C5-C6 with 
bilateral uncovertebral osteophyte formation at both levels 
after a magnetic resonance imaging (MRI) scan of the neck in 
February 2001.  Subsequently, prior to the Veteran's second 
period of active service, the Veteran complained of injuring 
his neck in January 2003.  

After the Veteran's second period of service the Veteran was 
diagnosed in September 2004 with cervical disc disease with 
myelopathy.

In March 2009 the Veteran was afforded a VA C&P examination.  
The Veteran reported that he suffered a neck sprain while 
loading tents in service in February 2003.  After physical 
examination, the Veteran was diagnosed with degenerative 
changes of the neck.  The examiner rendered the opinion that 
the Veteran's condition was less likely as not due to the 
Veteran's sprain in service or the Veteran's first period of 
active service and more likely due to 27 years of physical 
employment and age.

The Board finds that entitlement to service connection for 
degenerative disc disease of the C4-C5 and C5-C6 is not 
warranted.  The Veteran's service treatment records do not 
reveal any complaint, diagnosis, or treatment during the 
Veterans first period of service.  The Veteran's service 
treatment records from his second period of service reveal 
that the Veteran was diagnosed with chronic neck strain in 
February 2003.  However, the Veteran's treatment records from 
prior to his second period of service reveal that the Veteran 
had been diagnosed with degenerative disc disease at C4-C5 
and C5-C6 with bilateral uncovertebral osteophyte formation 
at both levels and the Veteran, in a May 2005 treatment note, 
indicated that he injured his neck prior to his second period 
of service at a civilian job in 2000.  After examination in 
March 2009 the Veteran was diagnosed with a neck condition; 
however, the examiner rendered the opinion that the Veteran's 
neck condition was less likely as not due to or permanently 
aggravated by the Veteran's active service, including any in 
service neck injury.  The examiner reasoned that the 
Veteran's condition was more likely due to the Veteran's 27 
years of manual labor and the Veteran's age.  As there is no 
evidence associating the Veteran's neck condition with the 
Veteran's active service, including whether any condition was 
aggravated by the Veteran's active service, entitlement to 
service connection for degenerative disc disease at C4-C5 and 
C5-C6 with bilateral uncovertebral osteophyte formation at 
both levels is denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the Veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

C.  L5-S1 Disc Space Narrowing and Spondylolisthesis of the 
Lumbar Spine

The Veteran seeks entitlement to service connection for L5-S1 
disc space narrowing and spondylolisthesis of the lumbar 
spine.  The Veteran's service treatment records do not reveal 
any complaint, diagnosis, or treatment for any back 
condition.

The Veteran's service treatment records reveal that the 
Veteran was diagnosed with degenerative disc disease with 
radicular symptoms in April 2003.  Subsequently, the Veteran 
was diagnosed with chronic lumbar and thoracic back pain and 
spondylolisthesis.  In May 2003 the Veteran's L-spine was 
noted to be nontender with a good range of motion.  The 
Veteran was diagnosed with low back pain.  The report of a 
physical evaluation board, dated in May 2003, indicated that 
the Veteran was diagnosed with chronic low back pain.  In an 
August 2003 Report of Medical Assessment the Veteran was 
noted to have back problems and muscle spasms.

In February 2004 the Veteran was afforded a VA C&P 
examination.  After physical examination the Veteran was 
diagnosed with Grade I - II spondylolisthesis at the 
lumbosacral junction and L5-S1 disc space narrowing.  
However, no opinion was offered regarding the etiology of the 
Veteran's condition.

A statement submitted by the Veteran from a friend in 
September 2004, indicated that the Veteran complained of back 
pain when loading crates in February 2003 in preparation for 
being deployed to Iraq.

In July 2004 the Veteran was diagnosed with L5-S1 disc space 
narrowing and in September 2004 the Veteran was diagnosed 
with disc disease of the lumbar spine.  Subsequently, in a 
treatment note, dated in May 2005, the Veteran was reported 
to have originally injured his back while in a civilian job 
in 2000.

In a rheumatology consultation note, dated in December 2005, 
the physician rendered the opinion that the Veteran had a 
back condition prior to service that was exacerbated by his 
back injury in service.  The physician noted that an MRI 
dated in November 2004 revealed grade 2 listhesis and severe 
disc disease and that it was at least as likely as not that 
the Veteran's back condition was exacerbated by his injury on 
active duty.  In July 2006 the Veteran was noted to complain 
of low back pain.

In March 2009 the Veteran was afforded a VA C&P examination.  
After physical examination the examiner rendered the opinion 
that the Veteran's low back condition was not due to or 
aggravated by the Veteran's active service.  The examiner 
noted that the Veteran's back condition was more likely due 
to the Veteran's 27 years of manual labor prior to service 
coupled with age.

The Board finds that entitlement to service connection for 
L5-S1 disc space narrowing and spondylolisthesis of the 
lumbar spine is warranted.  The Veteran's service treatment 
records reveal that he complained of a back injury while in 
service and was treated in service for chronic low back pain.  
After separation from service the Veteran was diagnosed with 
a low back condition and a physician rendered the opinion 
that while the Veteran's low back condition preexisted the 
Veteran's period of active service, it was more likely than 
not aggravated by the Veteran's active service and his in 
service back injury.  The Board acknowledges that after 
examination in March 2009 the examiner rendered the opinion 
that the Veteran's back condition was more likely than not 
due to the Veteran's extensive history of manual labor rather 
than the Veteran's in service back complaints and injury.  
However, the evidence is at least in equipoise that the 
Veteran's low back condition was aggravated by the Veteran's 
active service, including the Veteran's reported in service 
back injury.  As such, entitlement to service connection for 
L5-S1 disc space narrowing and spondylolisthesis of the 
lumbar spine is granted.

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in May 2004, January 2006, and August 
2006 that fully addressed all notice elements and were sent 
prior to the initial AOJ decisions in these matters.  The 
letters informed the appellant of what evidence was required 
to substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claims, such error was harmless given that 
service connection is being denied for the Veteran's 
peripheral neuropathy of the left and right upper arm and 
hand and degenerative disc disease of C4-5 and C5-6 
conditions, and hence no rating or effective date will be 
assigned with respect to these claimed conditions.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records.  The Veteran submitted treatment records 
from Occupational Medical, Murfreesboro Regional Medical 
Center, Harton Regional Medical Center, and Drs. J.C., H.S., 
and M.S., and was provided an opportunity to set forth his or 
her contentions during the hearing before the undersigned 
Acting Veterans Law Judge.  The appellant was afforded VA 
medical examinations on February 2004 and March 2009.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for peripheral neuropathy of the left and 
right upper arm and hand, to include as secondary to service-
connected systemic lupus erythematosis, is denied.

Service connection for degenerative disc disease of C4-C5 and 
C5-C6 is denied.

Service connection for L5-S1 disc space narrowing and 
spondylolisthesis of the lumbar spine is granted.



REMAND

The Veteran seeks entitlement to service connection for 
bilateral hearing loss.  The Veteran contends that his 
exposure to loud noise in service caused his current 
bilateral hearing loss.

As noted in the prior Board remand, dated in January 2009, 
the service personnel records show that the Veteran was 
stationed in the Republic of Vietnam during the Vietnam Era 
and served as a heavy track vehicle operator.  The Veteran's 
post-service records reveal that he was a factory worker.  
The Veteran has indicated that he was exposed to loud noise 
during both his service and his post-service employment.

In February 2004 the Veteran was afforded a VA C&P audiology 
examination.  Upon examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
20
25
45
35
LEFT
15
20
25
40
40

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 in the left ear.  
Accordingly, the Board found that the Veteran has a current 
hearing loss disability pursuant to 38 C.F.R. § 3.385.  
However, the Board noted that the examiner failed to render 
an opinion regarding the etiology of the Veteran's bilateral 
hearing loss and, therefore, remanded the claim for the 
Veteran to be afforded another VA C&P examination.

The Board notes that careful review of the Veteran's service 
treatment records reveal that he had a bilateral hearing loss 
disability pursuant to 38 C.F.R. § 3.385 upon routine 
audiometric testing performed in December 2002, prior to his 
second period of active service.  The Veteran's service 
treatment records also reveal that he had bilateral hearing 
loss disability pursuant to 38 C.F.R. § 3.385 upon routine 
audiometric testing performed in April 2003 during the 
Veteran's second period of active service.  Lastly, the 
Veteran's service treatment records reveal that the Veteran 
only had a left ear hearing loss disability pursuant to 
38 C.F.R. § 3.385, upon testing in July 2003, prior to 
separation from the Veteran's second period of active 
service.

Pursuant to the orders of the January 2009 Board remand, in 
March 2009 the Veteran was afforded another VA C&P 
examination.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
60
40
LEFT
15
20
30
45
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.

The Veteran was diagnosed with hearing loss.  The examiner 
rendered the opinion that the Veteran's hearing loss was less 
likely than not due to any exposure to loud noise in service 
because "it is known that the effect of acoustic trauma is 
evidence immediately following exposure."

The Board again finds that the Veteran has a current 
bilateral hearing loss disability pursuant to 38 C.F.R. 
§ 3.385.  However, the Board notes that while the examiner 
rendered an opinion regarding the etiology of the Veteran's 
bilateral hearing loss in the report of examination dated in 
January 2009, the examiner did not comment upon whether the 
Veteran's current bilateral hearing loss disability was 
permanently aggravated by the Veteran's second period of 
active service.  

The Board notes that once VA undertakes the effort to provide 
an examination when developing a service-connection claim, 
even if not statutorily obligated to do so, it must provide 
an adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  As such, the Board has no discretion 
and must remand the claim.

The Veteran seeks entitlement to an evaluation in excess of 
10 percent for systemic lupus erythematosis.

The Board notes that systemic lupus erythematosus warrants a 
10 percent disability rating where there are exacerbations 
once or twice per year or if the condition was symptomatic 
during the past two years.  A 60 percent disability rating is 
warranted where there are exacerbations lasting once a week 
or more, two or three times per year.  A 100 percent 
disability rating is warranted where the condition is acute, 
with frequent exacerbations, producing severe impairments of 
health.  38 C.F.R. § 4.89, Diagnostic Code 6350.  The 
condition is to be evaluated either by combining the 
evaluations for residuals for residuals under the appropriate 
system, or by evaluating under Diagnostic Code 6350, 
whichever method results in a higher evaluation.  38 C.F.R. § 
4.89, Diagnostic Code 6350, Note.

In January 2009, the Board remanded the Veteran's claim, in 
part, for the Veteran to be afforded an examination to 
determine the current extent and severity of the Veteran's 
systemic lupus erythematosis.

Pursuant to the Board's January 2009 remand, the Veteran was 
afforded a VA C&P examination regarding the current severity 
of his systemic lupus erythematosis in October 2009.  The 
examiner reported that the Veteran had a history of no 
general symptoms, skin symptoms, generalized edema, periods 
of exacerbation, mouth ulcers, stiff swollen joints, 
digestive symptoms, lymphatic or blood symptoms, 
genitourinary symptoms, cardiac symptoms, respiratory 
symptoms, eye, or ear symptoms.  The Veteran was noted to 
have a history of pain in the feet, right leg, and lower 
back, and numbness.  The Veteran was noted to have sicca 
syndrome resulting in dry mouth and eyes.  Physical 
examination revealed "neurological abnormalities," no 
malnutrition, a currently present and active disease, no 
convalescence periods, no jaundice, no anasarca, mildly 
enlarged parotid glands bilaterally.  Tests revealed ANA of 
1:160 in speckled pattern, Anti-DS DNA antibody of 0, 
negative cyroglobulins, a sedimentary rate of 0, and anti-
smooth muscle antibody of 8.  The examiner did not provide 
any indication of the Veteran's current "neurological 
abnormalities" associated with the Veteran's systemic lupus 
erythematosis.

The Board notes that VA has a duty to assist Veterans to 
obtain evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 § C.F.R. § 3.159.  However, where a medical 
examination does not contain sufficient detail to decide the 
claim on appeal, the Board must return the report as 
inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. 
App. 67, 73 (1996); 38 C.F.R. § 4.2.

As the examination regarding the Veteran's systemic lupus 
erythematosis does not discuss the Veteran's current 
"neurological abnormalities" and, therefore, consideration 
may not be effectively given to whether the Veteran may be 
entitled a higher evaluation under the neurological 
Diagnostic Codes, the examination is insufficient for rating 
purposes and, therefore, the claim must be remanded.

Since the claims file is being returned it should be updated 
to include VA treatment records compiled since November 2008.  
See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder VA 
medical records pertaining to the Veteran 
that are dated from May 2008.  

2.  After completion of the above 
development, the Veteran should be 
afforded a VA C&P audiological 
examination.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies, 
including an audiological evaluation, 
should be performed, and all findings 
should be reported in detail.  The 
examiner should comment on the Veteran's 
report regarding the onset and continuity 
of symptomatology, the lay statements of 
record relating to the Veteran's hearing 
loss, and opine as to when the Veteran's 
hearing loss disability was first 
manifested (i.e., prior to the Veteran's 
active service, during the period between 
the Veteran's periods of active service, 
during the Veteran's second period of 
active service, or after the Veteran's 
period of active service).  In addition 
the examiner must opine as to whether it 
is at least as likely as not (a 50 
percent or greater probability) that the 
Veteran's hearing loss is related to, had 
its onset during, or was permanently 
aggravated by either of the Veteran's 
periods of the Veteran's service.  The 
rationale for all opinions expressed 
should be provided in a legible report.  

3.  The Veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent and severity of his 
systemic lupus erythematosis disability.  
The examiner should specifically state 
how often the Veteran experiences 
exacerbations and must comment upon any 
associated symptoms including any 
neurological abnormalities.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner should note in 
the examination report that the claims 
folder and the remand have been reviewed.  
All indicated tests and studies should be 
performed.  The examiner should set forth 
the complete rationale for all opinions 
expressed and conclusions reached in a 
report.

4.  Thereafter, readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal are not granted in full, the 
Veteran and his representative should be 
issued a supplemental statement of the 
case and provided an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


